Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-6, 11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (20170109599) in view of Huang (20120068917).
Regarding claim 1, Gupta teaches a method for pixel-wise segmentation of image data, the method comprising: receiving, with a processor, image data including a photographic image and a thermal image of a scene, the photographic image and the thermal image having been captured concurrently by a camera system (see par. 30, capturing a thermal and color image); 
determining, with the processor, a first binary mask based on the thermal image, the first binary mask defining a first portion of the thermal image estimated to correspond to the region of interest (ROI) and a second portion of the thermal image estimated to not correspond to the ROI (see pars. 30 and 33-34, applying the edge image to the color image acts as a mask); and 
labeling, with the processor, each respective pixel of the photographic image as one of at least one first class and a second class based on the first binary mask, the at least one first class indicating that the respective pixel corresponds to the region of interest, the second class indicating that the respective pixel does not correspond to the region of interest (pars. 58-60, using SVM and machine learning to identify).
Gupta does not teach that the region of interest is a hand of person that is segmented using a binary mask.
Huang (20120068917) teaches a binary hand mask used for segmentation in pars. 43-46 and 64-65.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Gupta the ability to segment a hand as taught by Huang.  The reason is because Gupta already teaches segmentation of regions and this could be easily modified to be a person’s hand.  
Regarding claim 2, see par. 34 of Gupta. 
Regarding claim 4, see pars 34-35 of Gupta, using temperature range of cold water to identify the container.  
Regarding claim 5, the rejection of claim 1 teaches labeling within a binary mask the hands of a person, see 43-46 and 64-65 of Huang.  
Regarding claim 6, see pars. 43-46 of Huang.  Foreground/background separation where the foreground is inside the binary mask and is the hand the everything else is not would be in the different class.  
Regarding claim 11, see par. 60 of Gupta.  
Regarding claim 16, see figure 4 of Huang, any image can be first person image.  
Regarding claim 17, see the abstract of Huang.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Gupta to ability the recognize gestures as taught by Huang.  The reason is to define what movements the hand is making.
Regarding claim 18, see par. 60 of Gupta.  
Regarding claim 19, see the rejection of claim 1. 


Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (20170109599) in view of Huang (20120068917) in further view of Choi (20190080431).
Regarding claim 3, Gupta and Huang teach a thermal and color image being aligned.  
Choi teaches aligning a thermal image and depth image for segmentation in pars. 41-43.  
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Gupta and Huang to ability to align depth images to thermal images or other types of images for segmentation as taught by Choi.  The reason is to find a more accurate segmentation technique by using the data from a depth image.   
Regarding claim 20, see the rejection of claim 3 which includes the rejection of claim 1 and 3.  





Allowable Subject Matter
Claims 7-10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666